Bboyles, J.
Under the ruling of this court in Luke v. Cannon, 4 Ga. App. 538 (62 S. E. 110), a party voluntarily introducing a witness can not impeach him by proof of previous contradictory statements, even where he claims to have been surprised and entrapped by the witness, unless such statements were made directly to the party or his attorney. It follows, in a criminal case, that the State’s counsel can not impeach a witness for the State by proof of previous contradictory statements, even where he claims to have been surprised and entrapped by the witness, unless such statements were made directly to the counsel himself. In this case, the previous contradictory statements of the State’s witness not having been made directly to the solicitor, the court erred in *245allowing that officer to impeach the witness by proving them; and"the judge of the superior court should have sustained the certiorari.
Decided September 25, 1915.
Certiorari; from Fulton superior court — Judge Ellis. January 18, 1915.
Munday & Cornwell, for plaintiff in error.
Hugh M. Horsey, solicitor-general, Lowry Arnold, solicitor, E. A. Stephens, E. C. Hill, contra.

Judgment reversed.